Wiggins, J.
¶25 (dissenting) — I would affirm the Court of Appeals on the ground that the trial court did not have in rem jurisdiction over this purely local action. RCW 4.12.010 requires all actions “for any injuries to real property” to be “commenced in the county in which the subject of the action, or some part thereof, is situated”; the property was located in Lewis County, and the action was improperly commenced in King County.
¶26 I disagree with the majority’s conclusion that article IV, section 6 of our state constitution requires us to interpret RCW 4.12.010 as a venue statute. Majority at 258-59. The majority fails to distinguish between the requirements of territorial jurisdiction and subject matter jurisdiction and unnecessarily overrules 150 years of jurisprudence. I therefore dissent.
*260ANALYSIS
I. In rem jurisdiction
¶27 “A frequent recurrence to fundamental principles is essential to the security of individual right and the perpetuity of free government.” Const, art. I, § 32. We begin with first principles. “Jurisdiction is the power conferred on a court, by constitution or statute, to take cognizance of the subject-matter of a litigation and the parties brought before it . . . .” Timothy Brown, Commentaries on the Jurisdiction of Courts § 1 (1891). The court pronouncing judgment “must have jurisdiction over the subject-matter of the suit or controversy; it must have jurisdiction over the person of the defendant; and if the action concerns a thing, it must have jurisdiction over the thing.”Id. § 5; see also State ex rel. N.Y. Cas. Co. v. Superior Court, 31 Wn.2d 834, 839, 199 P.2d 581 (1948).
¶28 This case is not about whether the legislature can restrict the superior court’s subject matter jurisdiction; our jurisprudence is clear that it cannot. Instead, this case is about whether the superior court’s territorial jurisdiction is confined to the situs of the property in local actions. Our jurisprudence is equally clear that it is.
¶29 Subject matter jurisdiction is the authority of a court to adjudicate a particular type of suit. Our state superior courts, like the equivalent courts in all other states, are courts of general jurisdiction; that is, they have the authority to hear any suit brought before them. See Const, art. IV, § 6. While also referred to as “jurisdiction,” territorial jurisdiction concerns the power of a court to engage in binding adjudication over a person (in personam) or thing (in rem).6 The geographic location of a transaction *261or a thing has long been essential in determining a court’s territorial jurisdiction. Joseph Story, Commentaries on the Conflict of Laws, Foreign and Domestic, in regard to Contracts, Rights, and Remedies § 539, at 450 (1834) (“jurisdiction, to be rightly exercised, must be founded either upon the person being within the territory, or the thing being within the territory . . .”). The principles governing territorial jurisdiction in counties are, to a considerable extent, the same as those applying to a state’s jurisdiction. Brown, supra, § 35 n.1, at 93.
¶30 The common law rule restricting the place of trial for actions at law involving real property became a part of American jurisprudence as early as 1811.7 See Livingston v. Jefferson, 15 F. Cas. 660, 665 (C.C.D. Va. 1811) (No. 8,411). In Livingston, Chief Justice John Marshall, riding circuit, held Livingston’s action to recover damages for an alleged trespass was a local action requiring in rem jurisdiction and therefore could be brought only in Louisiana. Id. at 664.
¶31 In Washington, an action involving real property must be commenced in the county where the property is located unless a statute provides for the commencement elsewhere. Snyder v. Ingram, 48 Wn.2d 637, 639-40, 296 P.2d 305 (1956). This extends to all actions that were local at the common law: all actions for the recovery of real property or any interest therein, all actions brought for injury to real property, and all injuries growing out of or to the land. Brown, supra, § 32, at 84. This requirement has been, from the earliest times of our state, the recognized practice of our courts and an in rem “jurisdictional” requirement.8 The plain language of RCW 4.12.010 specifically *262encompasses this requirement. I see no reason to depart from this well-established rule, and indeed, there are many reasons to adhere to this rule.
II. The plain language of RCW 4.12.010 is mandatory
¶32 RCW 4.12.010 was enacted in 1854 by the first territorial legislature of Washington (Laws of 1854, § 13, at 133). This statute, which governs where several different types of actions must be filed, has remained unchanged since enactment. It provides:
Sec. 13. Actions for the following causes shall be commenced in the county in which the subject of the action, or some part thereof, is situated.
1st. For the recovery of, for the possession of, for the partition of, for the foreclosure of a mortgage, on or for the determination of all questions affecting the title, or for any injuries to real property.
2d. All questions involving the rights to the possession or title to any specific article of personal property; in which last mentioned class of cases, damages may also be awarded for the detention and for injury to such personal property
Id. RCW 4.12.010 is mandatory; it requires certain actions to be commenced in the county where the subject of the action is located. McLeod v. Ellis, 2 Wash. 117, 120-21, 26 P. 76 (1891) (RCW 4.12.010 not “merely directory”). The imperative “shall” does not permit actions to be commenced elsewhere. As discussed below, a statute enacted contemporaneously with RCW 4.12.010 in 1854 similarly provides that actions to quiet title to real property must be brought in the county in which the property is located. RCW 7.28.010. As if this were not sufficiently clear, the 1890 *263legislature enacted RCW 2.08.210, even more broadly requiring that actions involving title to real property must be brought in the county where located, as also discussed below.
¶33 Instead of interpreting RCW 4.12.010 consistently with these overlapping statutes, the majority relies on cases that are easily distinguished. Unlike RCW 4.12.010, the statutes at issue in Young v. Clark and Shoop v. Kittitas County are permissive. Young v. Clark, 149 Wn.2d 130, 133, 65 P.3d 1192 (2003) (party “ ‘shall have the option’ ” of suing in county where action arose or county where defendant resides (quoting former RCW 2.14.020(3) (1941))); Shoop v. Kittitas County, 149 Wn.2d 29, 33, 65 P.3d 1194 (2003) (action “ ‘may’ ” be commenced in superior court of such county or court of two nearest counties (quoting former RCW 36.01.050 (1963))). Thus, I find the majority’s reliance on these cases unconvincing, if not to say quite surprising. Majority at 253-54.
¶34 The majority strays even further from the mark when it attempts to find support for its interpretation of RCW 4.12.010 in criminal cases, citing to State v. Hard-amon, 29 Wn.2d 182, 188, 186 P.2d 634 (1947) and State v. Dent, 123 Wn.2d 467, 479-80, 869 P.2d 392 (1994). Majority at 254. The issue in these cases is not jurisdiction but whether the State must prove venue as an element of the charged crime, a theory rejected by the court in both cases. In any event, both the statute at issue in Hardamon and the court rule that replaced it and that was at issue in Dent were based on the defendant’s right under Washington Constitution article I, section 22 to be tried in the county in which the offense was committed. This constitutional guaranty is not a jurisdictional provision but a right guaranteed to the defendant. The court held, accordingly, that the defendant could waive the right. Moreover, the court held in both cases that the evidence presented at trial sufficiently established that the prosecutions were brought in the proper county.
*264¶35 These cases continued a century-old rule that defendants in a criminal prosecution may waive constitutional privileges including the right to be tried in the county where the alleged offense was committed. See State ex rel. Howard v. Superior Court, 88 Wash. 344, 153 P. 7 (1915); Hardamon, 29 Wn.2d at 188; State v. Lane, 40 Wn.2d 734, 736, 246 P.2d 474 (1952); McCorkell, 63 Wn. App. at 801; Dent, 123 Wn.2d at 479-80. The majority’s criminal cases are singularly unhelpful when interpreting a civil procedure statute that has been, since its inception, interpreted as a jurisdictional requirement. See Wood v. Mastick, 2 Wash. Terr. 64, 69, 3 P. 612 (1881); McLeod, 2 Wash. at 122; Seymour v. LaFurgey, 47 Wash. 450, 451-52, 92 P. 267 (1907); Ryckman v. Johnson, 190 Wash. 294, 299, 67 P.2d 927 (1937); State ex rel. Hamilton v. Superior Court, 200 Wash. 632, 635, 94 P.2d 505 (1939); Miles v. Chinto Mining Co., 21 Wn.2d 902, 904, 153 P.2d 856 (1944), adhered to on reh’g, 21 Wn.2d 907, 156 P.2d 235 (1945); Cugini v. Apex Mercury Mining Co., 24 Wn.2d 401, 409, 165 P.2d 82 (1946); State ex rel. Grove v. Card, 35 Wn.2d 215, 217, 211 P.2d 1005 (1949) Alaska Airlines, Inc. v. Molitor, 43 Wn.2d 657, 665, 263 P.2d 276 (1953); Snyder, 48 Wn.2d at 638.
III. RCW 4.12.010 is jurisdictional in character
¶36 We interpret laws dealing with the same or similar issues by considering them together. Bainbridge Island Police Guild v. City of Puyallup, 172 Wn.2d 398, 423, 259 P.3d 190 (2011) (plurality opinion) (“ ‘Statutes in pari materia should be harmonized so as to give force and effect to each and this rule applies with peculiar force to statutes passed at the same session of the Legislature.’ ” (quoting Int’l Commercial Collectors, Inc. v. Carver, 99 Wn.2d 302, 307, 661 P.2d 976 (1983))). RCW 4.12.010 governs where to file “the determination of all questions affecting the title,” which includes quiet title actions. Other statutes governing quiet title actions, like RCW 4.12.010, also suggest that these *265actions are and have always been purely local.9 The same territorial legislature that enacted RCW 4.12.010 enacted several provisions governing where quiet title actions may be brought, evidencing concerns specific to actions that may affect title to real property. RCW 7.28.010 (Laws of 1854, § 398, at 205) requires ejectment and quiet title actions to be brought “in the superior court of the proper county.”10 *266And in 1890, our legislature enacted RCW 2.08.210 (Laws of 1890, § 9, at 343), which provided that the process of superior courts shall extend across the state, provided that actions involving real property “shall be commenced in the county in which the real estate” is situated.
¶37 Likewise, Washington’s rules for registering and recording title to real property are county specific. Under the Torrens act, chapter 65.12 RCW, enacted in 1907, landowners who choose to register title to land must apply to “the superior court of the state of Washington in and for the county wherein the land is situated.” RCW 65.12.040. This court has the power to inquire into the condition of the title and to make all orders necessary to determine priority and remove clouds from the title. Id. County auditors are deemed “registrars of titles” in their respective counties. RCW 65.12.050. Similarly, under the recording act, chapter 65.08 RCW, a conveyance of real property may be recorded in “the county where the property is situated,” and “[e]very such conveyance not so recorded is void as against any subsequent purchaser or mortgagee in good faith and for a valuable consideration from the same vendor, his or her heirs or devisees, of the same real property or any portion thereof whose conveyance is first duly recorded.” RCW 65.08.070; see Kshensky v. Pioneer Nat’l Title Ins. Co., 22 Wn. App. 817, 821, 592 P.2d 667 (1979) (decree creating the lien was never “ ‘recorded in the office of the recording officer of the county where the property is situated’ ” as required by statute in order to give rise to a claim of constructive notice to the purchaser (quoting RCW 65.08.070)).
¶38 In addition to quiet title actions, I agree with the majority that actions for damages to real property under RCW 4.12.010 have always been considered to be local in nature. Majority at 249. Local actions must be confined to the place rei sitae (where the property is situated) unless modified by statute; this is also a long-standing jurisdictional requirement under the common law. Story, supra, *267§ 538, at 450; Brown, supra, § 32. In Washington, as far back as 1907, we recognized that actions affecting title to real property must be commenced and recorded in the county where the real estate is situated “so that any one concerned therewith may be informed as to the condition of its title by an examination of the public records in such county.” Seymour v. LaFurgey, 47 Wash. 450, 451-52, 92 P. 267 (1907).
¶39 This court has continually affirmed that RCW 4.12-.010 governs jurisdiction affecting local actions and that local actions commenced in the wrong county must be dismissed. See Ryckman, 190 Wash, at 299 (denying motion for change of venue because the action was local); State ex rel. Hamilton, 200 Wash, at 634 (“an action, whether against the state or other party defendant, to determine the title to real property is a local action” and must be commenced where the property is located); Miles, 21 Wn.2d at 904 (action to quiet title dismissed due to lack of jurisdiction over land located in another county). In particular, we applied a territorial jurisdiction analysis to RCW 4.12.010 in Alaska Airlines, 43 Wn.2d at 665 (distinguishing between in personam jurisdiction and the statute’s in rem jurisdictional requirement). Accordingly, I disagree with the majority’s holding that RCW 4.12.010 relates to subject matter jurisdiction, majority at 253, 258, where the character and language of the statute, as well as our precedent, support the conclusion that the statute concerns in rem jurisdiction.
IV. Article IV, section 6 of our constitution does not preclude interpretation of RCW 4.12.010 as a jurisdictional statute
¶40 The legislature cannot statutorily alter the constitutional jurisdiction of the superior courts. State v. Berner, 129 Wn.2d 485, 496, 918 P.2d 916 (1996). Article IV, section 6 vests jurisdiction in all classes of cases — law and equity, *268civil and criminal, insolvency and probate — in the superior courts of our state. W. Lair Hill, Washington: A Constitution Adapted to the Coming State 56 (1889). In other words, it delineates the scope of the trial court’s subject matter jurisdiction in the fundamental sense, that is, its power to try certain types of actions. Dougherty v. Dep’t of Labor & Indus., 150 Wn.2d 310, 317, 76 P.3d 1183 (2003) (subject matter jurisdiction is the authority to hear and determine the class of action to which the case belongs). But article IV, section 6 does not authorize a superior court to adjudicate a dispute unless the court also acquires in personam or in rem jurisdiction.
¶41 Here, the type of controversy is a damage to real property action. Under article IV, section 6 of the Washington Constitution, each superior court has subject matter jurisdiction to hear these types of claims; the legislature cannot restrict the superior court’s subject matter jurisdiction. However, the legislature may impose further restrictions on the power of its courts to assert territorial jurisdiction. RCW 4.12.010 is such a restriction; the statute restricts a court’s exercise of its territorial jurisdiction when an action involving real property is commenced in the wrong county. The court has jurisdiction to hear this type of claim, but it has no jurisdiction to adjudicate the object of the claim. See Barquis v. Merchants Collection Ass’n of Oakland, Inc., 7 Cal. 3d 94, 120, 496 P.2d 817, 101 Cal. Rptr. 745 (1972) (“the term ‘jurisdiction’ carries a variety of meanings”). Continuing to regard RCW 4.12.010 as jurisdictional does not conflict with article IV, section 6.
*269V. This approach continues Washington’s long-standing policy requiring local actions to be commenced at the situs of the property
A. We have always placed jurisdictional limits on the ability of our courts to adjudicate a party’s rights with respect to real property
¶42 The judiciary committee that drafted article IV of our constitution, introducing a new court system into the state, was undoubtedly aware of our court’s interpretation of the predecessor to RCW 4.12.010 as “jurisdictional” prior to the constitutional convention in 1889. In the earliest case on this issue, the Supreme Court of the Territory of Washington held that “all actions for the causes mentioned in [RCW 4.12.010] must be commenced in the county or district in which the subject of the action lies, and the Court of no other county or district has jurisdiction.” Wood, 2 Wash. Terr. at 69. The court that decided Wood in 1881 included Justice John P. Hoyt, who served as president of the Constitutional Convention in 1889. In 1891, Justice Hoyt again confirmed that the statute restricts a court’s ability to exercise its jurisdiction over an action involving real property commenced in the wrong county. McLeod, 2 Wash. at 123-24 (Hoyt, J., dissenting).
¶43 In addition to Justice Hoyt, the composition of the convention was top-heavy with lawyers; 12 of the 13 members of the judiciary committee were lawyers. The Journal of the Washington State Constitutional Convention: 1889, at 593 (Beverly P. Rosenow ed., 1999). Thus, there is little doubt that those charged with creating our current system of courts were knowledgeable of the territorial law and our interpretations of it.
*270B. The majority fails to establish that our decisions interpreting RCW.4.12.010 as jurisdictional are either incorrect or harmful
¶44 No useful purpose is served by the majority’s holding that RCW 4.12.010 governs only venue and not jurisdiction in actions affecting real property. Specifically, there has been no showing that our decisions interpreting RCW 4.12.010 as jurisdictional are incorrect and harmful. City of Federal Way v. Koenig, 167 Wn.2d 341, 343, 217 P.3d 1172 (2009) (doctrine of stare decisis requires us to adhere to an established rule unless there is a clear showing that rule is incorrect and harmful).
¶45 Indeed, there may be serious policy ramifications if we allow actions concerning title to real property to be commenced anywhere in the state. I share amicus’s concern that this would make the process for transferring title to real property more difficult, expensive, and time consuming because parties conducting a title examination would presumably have to search the records in all 39 Washington state counties to verify that a property is not the subject of current or past litigation. Worse yet, a buyer might purchase property after diligently searching county records for title information, never knowing of a cloud on title recorded elsewhere. See Hayes v. Gulf Oil Corp., 821 F.2d 285, 290 (5th Cir. 1987) (without local action rule, “title to real estate would never be certain again since it could be involved in unknown claims in unknown fora with no practical method for control of liens, lis pendens or priority of title claims. State land title records would become unmanageable”); French v. Clinchfield Coal Co., 407 F. Supp. 13, 15 (D.D.C.Del. 1976) (local action rule exists for salutary reasons). For these reasons, we have always required local actions to be *271commenced and filed in the county where the property is located.11
¶46 The majority’s discussion of supplemental proceedings in aid of collection of judgments and the probate statutes are inapposite because they do not concern local actions. Importantly, supplemental proceedings are not in rem proceedings and so do not affect title against all possible parties. Additionally, the probate court has no power to adjudicate title between the estate and outside parties, but only to determine if the estate has an interest in the property. Tucker v. Brown, 20 Wn.2d 740, 807, 150 P.2d 604 (1944).
*272¶47 We can avoid these problems only by adhering to our established jurisprudence. It is not only, as the majority asserts at 256, that “it may be more convenient” to have all title records filed on the county in which the property is located if no one files a lis pendens in the proper county, any nonparty might be lulled into the mistaken notion that they are purchasing a property while unaware that a fierce title action is raging elsewhere. The majority dismisses these concerns by inaccurately asserting that RCW 4.28.160 “requires plaintiffs to record at the onset of litigation a lis pendens in each county where disputed property is located.” Majority at 256. Although the statute permits the filing of a lis pendens, nothing requires a party to do so. Even when one party files a lis pendens, there is often a delay between filing the lawsuit and filing a lis pendens.
¶48 Instead, we should affirm the simplicity and efficacy of our holding in Cugini that RCW 4.12.010 requires a lawsuit to be filed in the county where the property is located while permitting the transfer of a properly filed lawsuit to a different county for trial if appropriate. A lawsuit filed in the county where the property is located automatically gives notice to anyone who consults the county records that the lawsuit is pending, and even if the lawsuit is subsequently transferred, anyone consulting the county records will still be on notice of the lawsuit. This straightforward rule, which has been the rule in Washington for over 160 years, effectively provides notice without reliance on a party’s filing a lis pendens in the proper county. I would hold that continuing to interpret RCW 4.12.010 as jurisdictional does not conflict with article IV, section 6.
¶49 Accordingly, I respectfully dissent.
Madsen, C. J.; Gordon McCloud, J.; and J.M. Johnson, J. Pro Tem., concur with Wiggins, J.
Reconsideration denied April 1, 2015.

 Because RCW 4.12.010(1) codifies the common local action rule and involves both real and mixed actions, this opinion uses the term “in rem” to refer to both in rem and quasi in rem actions. In rem jurisdiction, like in personam jurisdiction, is a subset of territorial jurisdiction. However, in personam jurisdiction over the *261parties is insufficient to give a court jurisdiction over local actions. Livingston v. Jefferson, 15 F. Cas. 660, 664 (C.C.D. Va. 1811) (No. 8,411).


 Justice Story traces this jurisdictional requirement to Roman law. Story, supra, § 532, at 445-46.


 In the interest of completeness, it is worth noting that the majority is not alone in finding that the local action rule concerns subject matter jurisdiction. However, like the majority, other states or federal courts coming to this conclusion do so without analysis or explanation. See Hayes v. Gulf Oil Corp., 821 F.2d 285, *262290 (5th Cir. 1987) (local action rule concerns subject matter jurisdiction); Iselin v. Meng, 269 F.2d 345 (5th Cir. 1959) (stating without explanation that a Louisiana federal court would not have subject matter jurisdiction over a suit involving property in Mississippi). But see Raphael J. Musicus, Inc. v. Safeway Stores, Inc., 743 F.2d 503, 506 (7th Cir. 1984) (“in order to provide in rem relief, the court must have jurisdiction over the real property at issue, and a local action must therefore be brought in the jurisdiction in which that real property is located”).


 Although our statutes do not use the terms “local” and “transitory,” we have held that RCW 4.12.010 refers to local actions that must be brought in the county where the property is located, while RCW 4.12.025 includes transitory actions that may be brought where the defendant resides. McLeod, 2 Wash. at 120-21; see also Wash. State Bank v. Medalla Healthcare LLC, 96 Wn. App. 547, 555, 984 P.2d 1041 (1999). However, on further examination, it appears there is no single local action rule and under some iterations of the rule, RCW 4.12.010 would include both local and transitory actions. RCW 4.12.010 (subsection (1) refers to real property actions, while subsection (2) refers to personal property actions); Sheppard v. Coeur d’Alene Lumber Co., 62 Wash. 12, 21-22, 112 P. 932 (1911) (explaining that actions for injuries to real estate are generally local, while action for injuries to persons or to personal property are transitory); see also Laurendeau v. Fugelli, 1 Wash. 559, 560, 21 P. 29 (1889) (referring to action to establish title to personal property as transitory); Stone v. United States, 167 U.S. 178, 17 S. Ct. 778, 42 L. Ed. 127 (1897) (action for damages for the conversion of personal property is a personal and transitory action). For example, some courts distinguish between local and transitory actions by focusing on the genesis of the action. Sheppard, 62 Wash. at 21 (“ ‘If the cause of action is one that might have arisen anywhere, then it is transitory; but, if it is one that could only have arisen in one place, then it is local.’ ” (quoting McGonigle v. Atchison, 33 Kan. 726, 726, 7 P. 550 (1885))); Livingston, 15 F. Cas. at 664 (“actions are deemed transitory, where transactions on which they are founded, might have taken place anywhere; but are local where their cause is in its nature necessarily local”). Others focus on the character of the remedy sought. Wash. State Bank, 96 Wn. App. at 558 (conversion action seeking exclusively monetary recovery “is in personam and transitory in nature”); Raphael J. Musicus, Inc., 743 F.2d at 508 (determinative element in distinguishing a local action from a transitory action is whether the type of relief requested is of a “ ‘personal’ ” nature). Some courts have held that the local action concept has no application in traditional courts of equity. Oliver v. Loye, 59 Miss. 320, 323 (1881) (equity was never “hampered by distinctions of local and transitory causes of action”). Without engaging in an exhaustive survey of all cases discussing the distinction between local and transitory actions, I point out only that actions involving title to property have always been found to be local. French v. Clinchfield Coal Co., 407 F. Supp. 13, 15-16 (D. Del. 1976). The instant case implicates RCW 4.12.010(1), which undoubtedly codifies the common law local action rule restricting litigation of these actions to the situs of the land.


 While no court has interpreted the words “in the superior court of the proper county,” “the reference pretty clearly is to the superior court for the county in which the land in question is located.” 18 William B. Stoebuck & John W. Weaver, Washington Practice: Real Estate: Transactions § 11.4 (2d ed. 2004).


 Policy concerns regarding local adjudication of matters affecting title are significant, as evidenced by the many state quiet title statutes requiring these actions to be brought in the county where the property is located. See, e.g., Ala. Code § 6-6-560 (Any person claiming to own lands or an interest therein may file a verified complaint in the circuit court of the county in which such lands lie to establish the right or title to such lands and to clear up all doubts or disputes concerning the same.); Ark. Code Ann. § 18-60-502 (A claimant shall file in the office of the clerk in the circuit court of the county in which the land is situated a petition describing the land and stating facts that show a prima facie right and title to the land.); Fla. Stat. § 65.061 (quiet title complaint may be filed in any county in which any part of the land is situated); Mo. Rev. Stat. § 508.030 (Suits for the possession of real estate, or whereby the title thereto may be affected ... shall be brought in the county where such real estate, or some part thereof, is situated.); Neb. Rev. Stat. § 25-401 (Actions for the recovery of, partition of, or sale of real property must be brought in the county in which the subject of the action is situated.); N.D. Cent. Code § 28-04-01 (Any action for the recovery of real property, or an estate therein, or for the determination in any form or such interest must be brought in the county in which the subject matter of the action or some part thereof is situated.); 735 III. Comp. Stat. 5/2-103 (Any action to quiet title to real estate, or to partition or to recover possession thereof must be brought in the county in which the real estate or some part thereof is situated.); Or. Rev. Stat. § 14.040 (Actions for the recovery of real property and suits for the determination of an adverse claim estate or interest in real property shall be commenced and tried in the county in which the subject of the action or suit, or some part thereof, is situated.); Wyo. Stat. Ann. § 34-5-101 (Actions for the recovery of, the partition of, or for the sale of real property shall be brought in the county in which the subject of the action is situated.); Tex. Crv. Prac. & Rem. Code Ann. § 15.011 (actions for recovery of real property or an estate or interest in real property or to quiet title to real property shall be brought in the county in which all or a part of the property is located.); Cal. Crv. Proc. Code § 760.050(a) (proper county for the trial of an action to quiet title is the county in which the real property is located); Pa. R. Crv. P. No. 1062 (quiet title action “may be brought in and only in a county in which the land or a part of the land is located”).